Appeal by the *638defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered April 17, 1995, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court made several rulings during the course of the trial and thereafter reversed itself, without timely warning to the defendant. However, the ultimate rulings were proper (see, People v Alvino, 71 NY2d 233; People v Molineux, 168 NY 264; People v Hawker, 215 AD2d 499, 500; People v Galloway, 54 NY2d 396; People v Thomas, 51 NY2d 466; People v Russo, 201 AD2d 512, affd 85 NY2d 872; People v Canty, 60 NY2d 830; People v Russell, 266 NY 147, 151; People v Simms, 209 AD2d 192, 193; People v McCray, 204 AD2d 490, 491; People v Grant, 186 AD2d 267; People v Olden, 173 AD2d 867; People v Luberoff, 150 AD2d 802). It cannot be said that the defendant’s summation was affected by the court’s changed rulings (see, People v Miller, 70 NY2d 903), and, in any event, the evidence of the defendant’s guilt was overwhelming. Accordingly, the conduct of the trial court constituted harmless error (see, People v Crimmins, 36 NY2d 230).
Further, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.